Opinion by
Mb. Justice McCollum,
The Philadelphia & Reading Terminal Railroad Company appropriated, in the exercise of its right of eminent domain, the plaintiffs’ leasehold interest in a part of the property, No. 1128 Arch street, Philadelphia, and this proceeding was instituted to. recover the value of that interest. As it was a case, not of injury to but of destruction of the leasehold, the value of the latter was the true measure of the damages recoverable, and so the learned judge of the court below instructed the jury. It is conceded by the defendant company that the instructions on this point were unobjectionable. But it contends that the verdict should have been in its favor on the ground that there was no competent evidence in the case by which the value of the leasehold could be ascertained. This contention requires us to consider whether Ivins and Jack were competent to testify to the value of the plaintiffs’ interest in the property. ■ In considering this question it should be borne in mind that the property was leased and fitted for a particular use. The plaintiffs’ rights in it were defined by their lease, and neither they nor a purchaser of the leasehold from them could use it for any other purpose than that for which it was let.' It may not be important to determine in this case whether the value of the property for other uses than that to which the lessees were restricted by the terms of the lease can be taken into consideration in ascertaining the value of the leasehold, but it seems to the writer that it should not be. It is quite clear however that the persons who are best informed in regard to leaseholds of this character are usually best qualified to speak of their value. Ivins and Jack had been for several years connected and familiar with the business for which the property in question was leased. They knew what localities were most desirable in which to establish halls to rent to lodges, and what the demands for them were. In view of their experience in renting and fitting buildings and letting rooms therein for lodge purposes, and of their knowledge of like transactions by others, we think they were competent to testify to the value of this leasehold.
*405We do not regard the fifth provision in the lease from Wilstaeh to Kline & Keys as a bar to, or in any degree qualifying the plaintiffs’ claim in this action. It was a provision in a lease between the owners of the property and the plaintiffs’ lessors, but the plaintiffs were without actual notice of its existence, and it was expressly provided therein that the rights of neither party should be affected by it in a suit for damages sustained by an appropriation of the property to which it referred.
We think the case was tried in the court below upon correct principles and .that the rights of the litigants were carefully guarded by the instructions and the rulings upon offers of evidence.
The specifications of error are overruled.
Judgment affirmed.